Title: To James Madison from the Tammany Society of Cincinnati, 14 December 1812 (Abstract)
From: Tammany Society of Cincinnati
To: Madison, James


14 December 1812. “The Tammany society belonging to Wigwam No. 3 in the State of Ohio, at this time deem it their duty (as freemen and Republicans) to express to you their Chief Magistrate, their opinions and feelings as they relate to the present crisis in our National affairs. They are Sir induced to this course most particularly, from the hostile spirit and want of unanimity; which we learn through the medium of Newspapers exists and prevails among our Eastern Brethren, on the subgect [sic] of the just and necessary War in which we are engaged. War we conceive to be a calamity; but nevertheless we do think that there are cases and situations, which will justify that measure and require the energies and valour of the nation to be brought into action in its support. We do humbly conceive that if ever such a period did arrive in the affairs of a nation, it had arrived with us, from the aggressions & unprincipled conduct of Great Britain, in her relations with these United States—a Conduct without precedent in the history and laws of civilized Nations—a conduct founded on no principle of Justice and supported only by arrogance of superior power and prowess in war—a conduct which if pusillanimously submitted to by us would shortly annihilate us from the list of Nations, by destroying our commerce, imprisoning and making vassals of our brave Tars and the destruction of our frontier brethren by the savage tomahawk and scalping knife. We then Sir, although but a small part, of the great community of the Union, do claim our right to make it fully known to you that we approve of the War in which we are engaged and of an energetic prosecution of it. That we do think abundant cause had existed for years past for the commencement of such a state of things and that our forbearance has been construed by our enemies to arise from fear & want of spirit. We Sir cordially approving of the acts of our Representatives in placeing the Nation in an attitude to resent & resist the injuries which she has long suffered under, do solemnly pledge our lives and property in the defence and support of so necessary a measure. Signed on behalf and by order of the Society.”
